Name: Commission Implementing Regulation (EU) NoÃ 1185/2013 of 21Ã November 2013 entering a name in the register of protected designations of origin and protected geographical indications (PÃ ¢tÃ © de Campagne Breton (PGI))
 Type: Implementing Regulation
 Subject Matter: Europe;  consumption;  marketing;  regions of EU Member States;  agricultural structures and production;  production;  foodstuff;  animal product
 Date Published: nan

 22.11.2013 EN Official Journal of the European Union L 313/34 COMMISSION IMPLEMENTING REGULATION (EU) No 1185/2013 of 21 November 2013 entering a name in the register of protected designations of origin and protected geographical indications (PÃ ¢tÃ © de Campagne Breton (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, Frances application to register the name PÃ ¢tÃ © de Campagne Breton was published in the Official Journal of the European Union (3). (3) The Netherlands stated its opposition to the registration under Article 7(1) of Regulation (EC) No 510/2006. That opposition was deemed admissible under Article 7(3) of the Regulation. (4) The statement of opposition related essentially to non-compliance with the conditions set out in Article 2(1)(b) of Regulation (EC) No 510/2006 and specifically to the fact that the raw material, i.e. pigmeat, must come from pig breeds recognised in France and is not subject to objective quality criteria. (5) By letter of 24 October 2012 the Commission asked the interested parties to hold appropriate consultations. (6) France and the Netherlands reached agreement within the stipulated six-month period. Under that agreement, minor amendments were made to the specification and the single document by deleting the paragraphs relating to the pigs genetics and replacing them by objective criteria introducing a causal link between the quality of the pigmeat and that of the end product. (7) The name PÃ ¢tÃ © de Campagne Breton should therefore be entered in the register of protected designations of origin and protected geographical indications; the single document should be adapted and the amended version of it published, HAS ADOPTED THIS REGULATION: Article 1 The name contained in Annex I to this Regulation is hereby entered in the register. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 91, 28.3.2012, p. 4. ANNEX I Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) FRANCE PÃ ¢tÃ © de Campagne Breton (PGI) ANNEX II Consolidated single document Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) PÃ TÃ  DE CAMPAGNE BRETON EC No: FR-PGI-0005-0879-23.5.2011 PGI (X) PDO ( ) 1. Name PÃ ¢tÃ © de Campagne Breton 2. Member State or third country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2. Meat products (cooked, salted, smoked, etc.) 3.2. Description of the product to which the name in (1) applies PÃ ¢tÃ © de Campagne Breton is a pure pork pÃ ¢tÃ © made from pigmeat and pig offal. It must contain the following meat ingredients: skinned throats (  ¥ 25 %), liver (  ¥ 20 %), cooked rinds (  ¥ 5 %) and fresh onions (  ¥ 5 %). The meat ingredients and the onions must be fresh. PÃ ¢tÃ © de Campagne Breton is composed of several large, coarsely minced pieces distributed uniformly throughout a slice. Its colour is darkish, its texture firm and it has a pronounced taste of meat, liver and onions. In addition to the ingredients which must be present in PÃ ¢tÃ © de Campagne Breton, non-meat ingredients represent a maximum of 15 % of the total mass used, onions excluded: water (in all its forms), broth  ¤ 5 %, sugars (saccharose, dextrose, lactose)  ¤ 1 %, fresh whole eggs, fresh egg whites  ¤ 2 % by weight of dry matter/stuffing, flour, starches  ¤ 3 %, ascorbic acid and sodium ascorbate (max. 0,03 % of the total mass used), jelly and pigs G gelatin, salt:  ¤ 2 %, pepper:  ¤ 0,3 %, other spices (nutmeg, garlic, shallot, parsley, thyme, laurel), ciders and apple-based spirits (eau-de-vie, lambig, etc.), Chouchen, sodium or potassium nitrite, plain caramel for the browning. The following ingredients, taken together, must not exceed 1,7 % of the total mass used: jelly and pigs G gelatin, nutmeg, garlic, shallot, parsley, thyme, laurel, ciders and apple-based spirits (eau-de-vie, lambig, etc.), Chouchen, sodium or potassium nitrite. During production, the diameter of the chopped pieces is varied according to the shape of the pÃ ¢tÃ ©s in order to achieve a satisfying appearance, whatever the size of the slice:  For packaging sizes  ¥ 200 g => diameter of pieces  ¥ 8 mm,  For packaging sizes  ¥ 200 g => diameter of pieces  ¥ 6 mm. The pieces are then mixed with the fine stuffing consisting of the minced meat and non-meat ingredients. The fats may be scalded and added warm to the stuffing. The stuffing is then packed and cooked in the oven or aseptically canned (packed in a metal can, a glass bowl or a jar). In the case of products that are presented fresh, the preparation is covered with a fresh pigs caul and cooked in the oven in order to obtain a characteristic crust. The preserved pÃ ¢tÃ ©s are browned in the oven until a brown crust forms and then set and sterilised. 3.3. Raw materials (for processed products only) In order to reduce the presence of animals bearing genetically unfavourable characteristics, the pigs must be free of allele RN less. The meats used in the production of PÃ ¢tÃ © de Campagne Breton must derive from pig carcasses weighing more than 80 kilograms. Carcasses that are too light and of low nutritional and technological quality are excluded. In order to limit stress, which is detrimental to the quality of the meat and fat, the animals must be free of the allele making them sensitive to halothane and there must be a minimum period of two hours between the unloading of the animal at the slaughterhouse and the time of slaughter. 3.4. Feed (for products of animal origin only) The specification does not refer to any specific requirements. 3.5. Specific steps in production that must take place in the defined geographical area The production of PÃ ¢tÃ © de Campagne Breton is carried out in the geographical area. 3.6. Specific rules concerning slicing, grating, packaging, etc. PÃ ¢tÃ © de Campagne Breton is presented:  either fresh and packed in a terrine, under film or a modified atmosphere or under vacuum, or  fresh and cut at the place of production, or  fresh, sliced and packed under film or a modified atmosphere or under vacuum for self-service sale, or  aseptically canned and packed in a glass bowl, a metal can or a jar. Its weight varies between 40 g and 10 kg. 3.7. Specific rules concerning labelling The labelling must include the following elements: the name of the PGI, PÃ ¢tÃ © de Campagne Breton, the name and address of the certifying body and, if applicable, its certified collective mark pursuant to the rules governing its use, as well as the European Union PGI logo. 4. Concise definition of the geographical area The geographical area is the traditional production area of this product. It comprises the total areas of the following departments: CÃ ´tes-dArmor, FinistÃ ¨re, Ille-et-Vilaine, Loire-Atlantique and Morbihan. 5. Link with the geographical area 5.1. Specificity of the geographical area Historic Brittany corresponds to the traditional production area of PÃ ¢tÃ © de Campagne Breton. Brittany has a centuries-long charcuterie-making tradition. In the days of Ducal Brittany in the 16th century, Breton families slaughtered their pigs and made their own cured meats. Bretons have turned this distinctive factor to good use in the production of a wide variety of charcuterie products, in particular PÃ ¢tÃ © de Campagne Breton, which made it possible to avoid wasting offal and meat leftovers from the cutting up of a pig. 5.2. Specificity of the product The specificity of PÃ ¢tÃ © de Campagne Breton is based on a specific quality and special know-how as well as on the products reputation. A. Specific quality The liver, the throat, the rind and possibly the edible parts of the head or the heart went into making PÃ ¢tÃ © de Campagne Breton. The liver, which was considered a fine part of the animal, gives the pÃ ¢tÃ © its taste, colour, smoothness and special flavour. Throats, cooked rinds and onions are three other indispensable traditional ingredients of PÃ ¢tÃ © de Campagne Breton, which also contribute to the products specific organoleptic characteristics. The onions, found in most traditional Breton recipes, are used for seasoning. The liver, lean meat and fat used in the product must be minced coarsely. The presence of large pieces of meat has to do with the production methods used formerly. Today, in order to preserve this special feature, charcuterie producers must master the mincing method in order to obtain pieces with a large diameter. The presence of a caul on top of the pÃ ¢tÃ ©, formerly used to shape the filling and protect the product, is still an obligatory feature of PÃ ¢tÃ © de Campagne Breton when presented fresh, in order to preserve its traditional appearance. This makes it possible to obtain specific organoleptic characteristics: a firm and crisp texture, a pronounced taste of meat, cooked pork, liver and onions. B. Another characteristic: special know-how The former practice was to use the meats immediately after the pig was cut up. In the old days, the mechanical tools (meat axes, knives) used to cut up the pig and the meats resulted in large pieces and therefore in a coarsely minced pÃ ¢tÃ © de campagne. PÃ ¢tÃ © de Campagne Breton used to be cooked in the bakers or villages bread oven, in open dishes called plats sabots or casse Ã pÃ ¢tÃ © or in receptacles. Cooking in a dry oven in open dishes causes the sugars to caramelise and provokes reactions that contribute to the brown colour of the crust. Prior to cooking, the pÃ ¢tÃ © was also covered with a pigs caul intended to smoothen, shape and protect the preparation. It prevented the stuffing from running out and the product from drying. PÃ ¢tÃ © de Campagne Breton owes its specificities to its production method, which has been passed on from generation to generation in the charcuterie trade and is officially recognised, as shown by the fact that a special definition of it is included in the Code des usages de la Charcuterie, de la Salaison et des Conserves de Viandes, under the category PÃ ¢tÃ © de campagne supÃ ©rieur. C. A reputation In line with the tradition of family-based production, the small-scale production of PÃ ¢tÃ © de Campagne Breton has been maintained over the years. In olden times, this home-made dish was prepared after the Fest an och, a feast held in connection with the sacrifice of pigs. True to its reputation, PÃ ¢tÃ © de Campagne Breton has an important place in Frances culinary heritage. For more than 30 years, Brittanys manufacturers have worked together to perpetuate the reputation and specificity of PÃ ¢tÃ © de Campagne Breton. It is a charcuterie product that is appreciated by distributors and consumers alike. Brittanys fish canning industry developed strongly at the end of the 19th century. Soon these companies started preserving other foods too by canning them aseptically. In fact, PÃ ¢tÃ © de Campagne Breton was canned aseptically for the first time several decades ago. Nowadays, consumers appreciate both fresh and aseptically canned PÃ ¢tÃ © de Campagne Breton. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) PÃ ¢tÃ © de Campagne Breton derives from a long tradition of pig rearing and from the processing of pigs at their place of rearing. Very early on, Brittanys agricultural system started focusing on rearing, in particular on the rearing of pigs on each holding. In this way producers learned to process all of the pieces of meat at their disposal. As production started immediately after the animal was cut up, the freshness of the product was guaranteed at a time when meat preservation methods were limited. Traditionally, all the edible parts of the pig were used, which gave the product a particular texture and taste. The use of livers, considered a fine part of the pig at the beginning of the 20th century, soon became one of the principal characteristics of PÃ ¢tÃ © de Campagne Breton, giving it a pinkish colour and a very specific taste. Producers made use of the extensive range of vegetables grown locally by introducing onions into PÃ ¢tÃ © de Campagne Breton. The presence of onions contributes to the products particular taste, because during cooking, the fruity taste of the onions comes to the fore and complements the meaty taste perfectly. PÃ ¢tÃ © de Campagne Breton results from the know-how of the producers, who have succeeded in giving the product special characteristics. In addition to the ingredients used, the coarse mincing of the meat pieces makes it easy to identify the product when it is sliced. The brown crust is linked definitively to the product through a traditional cooking process in communal ovens. As regards the pÃ ¢tÃ ©s reputation, several works classify PÃ ¢tÃ © de Campagne Breton as a traditional Breton product or give its recipe. Many Breton guides, such as Le FinistÃ ¨re gourmand 1997/1998, contain references to the numerous Breton specialities and praise PÃ ¢tÃ © de Campagne Breton in particular. Similarly, the Terroir de Bretagne guide praises the Breton charcuterie tradition: ( ¦) Forty, even fifty, kilograms of PÃ ¢tÃ © de Campagne Breton  are produced every week by a country charcuterie-maker. Each producer jealously guards his own recipe, although all adhere to the following basic proportions: 1/3 offal and 2/3 throat ( ¦). PÃ ¢tÃ © de Campagne Breton is referred to in numerous old and new cookbooks:  Gastronomie bretonne dhier et daujourdhui (S. Morand, 1965),  Les cuisines de France  Bretagne (M. Raffael and D. Lozambard, 1990),  Tout est bon dans le cochon (J. C. Frentz, C. Vence, 1988),  Linventaire du patrimoine culinaire de la France, Bretagne  Produits du terroir et recettes traditionnelles (CNAC, 1994),  Le bottin gourmand 1996,  La France des saveurs, Gallimard 1997,  Vivre ici, hors Bretagne 1994. The products reputation is thus well linked to its name and attributable to the geographical area. These factors taken together make it very easy to distinguish PÃ ¢tÃ © de Campagne Breton from other pÃ ¢tÃ ©s and guarantee a typical method of production rooted in the products region of origin. Reference to publication of the specification [Article 5(7) of Regulation (EC) No 510/2006] https://www.inao.gouv.fr/fichier/CDCIGPPateDeCampagneBretonV2.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).